Citation Nr: 0108651	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for fatigue/stress.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel

INTRODUCTION

The veteran retired from active duty in September 1998, after 
more than 20 years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that the veteran initially requested a 
personal hearing; however, he withdrew that request in his 
January 2000 substantive appeal.  Thus, the veteran's claims 
are properly before the Board for appellate consideration.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A February 1999 audiological evaluation revealed hearing 
within normal limits in both the right and left ear.  

3.  The medical evidence of record demonstrates no current 
bilateral hearing loss disability within the meaning of VA 
regulations.

4.  A February 1999 VA examiner noted a normal cardiac 
examination and a normal cardiac catheterization.  

5.  The medical evidence of record demonstrates no medical 
diagnoses or objective findings of a disability related to 
the veteran's complaints of chest pain.  

6.  In regard to the veteran's subjective complaints of 
tiredness, the examiner noted a normal physical examination 
and a normal laboratory evaluation.  

7.  The medical evidence of record demonstrates no medical 
diagnoses or objective findings of a disability related to 
the veteran's complaints of fatigue/stress.

8.  The veteran's service-connected headaches are manifested 
by subjective complaints of prostrating headaches occurring 
three times per week and resulting in five days of missed 
work in the last year, without medical evidence of completely 
prostrating and prolonged attacks productive of severe 
economic instability.  



CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing 
loss is denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2000).  

2.  Entitlement to service connection for a heart condition 
is denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

3.  Entitlement to service connection for fatigue/stress is 
denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

4.  Entitlement to an evaluation in excess of 30 percent for 
headaches is denied.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8100 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon medical examination 
dated in July 1984, the veteran complained of generalized 
malaise.  A diagnosis of pyuria and malaise was noted.  A 
March 1990 service medical examination noted the veteran's 
systems were clinically evaluated as normal with the 
exception of mild bilateral high frequency hearing loss.  
Non-progressive mild high frequency hearing loss was also 
noted upon examination dated in May 1994.  A March 1998 
clinical record reflects the veteran complained of chest 
pain.  An acute myocardial infarction was ruled out and a 
diagnosis of stress was noted.  In April 1998, the veteran 
canceled a stress management class and reported that he was 
feeling better.  Complaints of headaches were also noted in 
April 1998.  One clinical record dated in 1998 reflects a 
diagnosis of sinusitis and otitis media.  A July 1998 
clinical record notes that the veteran's hearing was within 
normal limits except for a mild sensorineural notch at 4000 
and 6000 Hertz.  

Private treatment records dated in March 1998 reflect the 
veteran was treated for complaints of pressure-like central 
chest pain.  An electrocardiogram was obtained and appeared 
to be grossly normal with the exception of some peaked T 
waves noted.  The veteran was placed on a nitroglycerin drip.  
A diagnosis of chest pain was noted.  

Upon VA examination dated in February 1999, the examiner 
noted that the veteran's medical records had been reviewed.  
It was noted that the veteran had worked for five months 
without absenteeism.  The veteran complained of feeling 
fatigued most of the time.  He also reported having headaches 
in the temples or behind the eyes occurring every two to 
three days.  It was noted they could be aggravated by stress 
and associated with muscle tension.  There was no antecedent 
aura.  The veteran reported treating his headaches with 
Tylenol or Motrin.  The veteran also reported experiencing 
chest pain an average of once a week.  It was noted as 
resolving with relaxation.  The veteran reported being told 
that his chest discomfort was secondary to stress.  The 
examiner noted subjective complaints of tiredness with a 
normal examination, normal laboratory examinations, and 
insufficient evidence to make a diagnosis of an acute or 
chronic disorder.  In regard to the veteran's headaches, the 
examiner noted a normal examination with muscle tension, also 
characterized as headaches of unknown etiology.  The examiner 
further noted cardiac complaints with a normal examination, a 
normal cardiac catheterization, and insufficient evidence to 
make a diagnosis of an acute or chronic disorder.  

Upon VA audiological examination dated in February 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
        
20
        
25
30
25
LEFT
N/A
20
20
25
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted hearing within normal limits in both ears.  

In a May 1999 rating decision, the RO, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss, fatigue/stress, and a cardiac condition.  The 
RO also granted entitlement to service connection for tension 
headaches, evaluated as noncompensable.  

In a notice of disagreement received in October 1999, the 
veteran reported experiencing headaches on a near daily basis 
of increasing frequency and severity.  He reported that most 
of his headaches were nearly incapacitating and inhibited 
normal activity and the performance of simple tasks.  

In his January 2000 substantive appeal, the veteran reported 
that he had to lie down in a dark room when experiencing a 
headache because of photosensitivity. He also reported having 
to leave work five times in the last year due to his 
headaches.  

In an April 2000 rating decision, the RO determined that a 30 
percent evaluation was warranted for the veteran's service 
connected headaches.  

Analysis

I.  Service Connection claims

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities will be presumed to be related 
to service if manifested to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2000).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. §  3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

In regard to the claims of entitlement to service connection 
for a heart condition and fatigue/stress, a review of the 
record reflects that the veteran has been provided with a VA 
medical examination.  However, the examiner noted no 
objective findings and was unable to diagnose any acute or 
chronic condition related to the veteran's complaints.  The 
remainder of the record is silent for any medical diagnoses 
related to the veteran's complaints of chest pain and 
fatigue.  In the absence of competent medical evidence of a 
current disability related to the veteran's complaints, 
entitlement to service connection is not warranted.  Thus, 
the claims of entitlement to service connection for a heart 
condition and fatigue/stress must be denied.

In regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the February 1999 VA 
audiological examiner noted hearing within normal limits in 
both ears.  The Board recognizes that some mild hearing loss 
was noted during the veteran's period of active service; 
however, the most recent audiological evaluation clearly 
reflects that the veteran demonstrates no hearing loss 
"disability" within the meaning of applicable VA 
regulations.  In the absence of medical evidence of a hearing 
loss disability within the meaning of VA regulations, 
specifically 38 C.F.R. § 3.385, entitlement to service 
connection for bilateral hearing loss is not warranted.  
Thus, the veteran's claim of entitlement to service 
connection for bilateral hearing loss must also be denied.  

The Board notes that the RO has met its duty to assist the 
veteran in the development of these claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case issued 
during the pendency of this appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  In fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  Service medical records were obtained and 
associated with the claims folder as well as private medical 
records identified by the veteran.  VA medical and 
audiological evaluations were also conducted and copies of 
those reports have been associated with the claims folder.  
Finally, the veteran initially requested a hearing, but in 
January 2000 he withdrew his request for a personal hearing.

II. Increased Rating Claim for Headaches

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pursuant to 38 C.F.R. § 4.20 (2000), when a disability is not 
found with the rating schedule, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  The veteran's service-
connected headaches are currently evaluated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that a 30 percent evaluation is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Upon a review of the record, the Board concludes that 
entitlement to an evaluation in excess of 30 percent is not 
warranted for service-connected headaches.  The record 
reflects that upon VA examination in February 1999, the 
veteran complained of headaches aggravated by stress and 
associated with muscle tension.  It was noted that the 
veteran treated his headaches with Tylenol and Motrin.  In 
January 2000, the veteran reported that he suffered from 
prostrating headaches three times per week requiring him to 
lie down and take extra strength Tylenol.  He also reported 
having to leave work five times in the past year because of 
his headaches.  

The Board concludes that this evidence is indicative of a 30 
percent evaluation.  The record is silent for competent 
medical evidence of completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In the 
absence of such evidence, entitlement to an evaluation in 
excess of 30 percent is not warranted for the veteran's 
service-connected headaches.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2000) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The 
Board recognizes that the veteran has reported that his 
headaches caused him to leave work on five occasions in the 
last year.  However, there is no evidence that veteran's 
service-connected headaches result in marked interference 
with employment or frequent periods of hospitalization.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in the absence of an exceptional or unusual 
disability picture.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for fatigue/stress is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected headaches is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

